Citation Nr: 1702872	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to March 13, 2009, for the awards of service connection for DJD and lateral instability of the left knee, degenerative changes of the right wrist and right elbow, and scars of the lateral left thigh and left wrist.

2.  Entitlement to service connection for a left wrist disability, to include arthritis of the left wrist.

3.  Entitlement to service connection for a left thumb disability.

4.  Entitlement to service connection for bilateral restless leg syndrome (claimed as twitching legs).

5.  Entitlement to a rating in excess of 30 percent for residuals of a fracture of the right humerus.

6.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left femur.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right wrist.

8.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right elbow.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee from March 13, 2009 through July 24, 2013.

10.  Entitlement to an initial rating in excess of 10 percent for lateral instability of the left knee from March 13, 2009 through July 24, 2013.

11.  Entitlement to an initial rating in excess of 30 percent for a total left knee replacement for the period beginning September 1, 2014.

12.  Entitlement to an initial rating in excess of 10 percent for posttraumatic deformity of the right fifth metacarpal.

13.  Entitlement to an initial rating in excess of 10 percent for a scar of the lateral left thigh.

14.  Entitlement to an initial compensable rating for a scar of the left wrist.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2014; to exclude the periods of February 2, 2010, through September 30, 2010; and December 1, 2010, through July 24, 2013.


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active air service from November 1961 to December 1965.

Initially, the Veteran had a Veterans' Service Organization (VSO) as his representative; in a November 2016 statement, however, the Veteran indicated that he was revoking that VSO as his representative.  In a December 2016 letter, the Board asked whether the Veteran wished to obtain different representation; the Veteran did not respond to that letter, and therefore he is not represented at this time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  

In a June 2010 rating decision, the Veteran was assigned an effective date of December 7, 1965, for his right fifth metacarpal disability; as that date is the date following the Veteran's discharge from service, the earliest possible evaluation assignable has been awarded respecting that disability.  The Board therefore finds that earlier effective date claim is final, as the full benefit sought on appeal has been granted as to that issue; that claim will no longer be addressed in this decision.  

Furthermore, in a December 2013 rating decision, the Veteran was awarded service connection for DJD of the left knee-rated as 10 percent disabling from March 13, 2009, through July 24, 2013-and a total left knee replacement-rated as 100 percent disabling from July 24, 2010, through August 30, 2014, and as 30 percent disabling beginning September 1, 2014.  

Given the Veteran initially disagreed with the rating assigned of his left knee disability in the initial May 2009 rating decision, the Board notes that it appears that the scope of the increased rating claim on appeal respecting the left knee disability is most accurately encompassed by the ratings of his DJD, lateral instability and the total knee replacement, throughout the appeal period.  Consequently, the Board has also taken jurisdiction over all of those assigned rating claims on appeal in order to most accurately reflect the scope of the Veteran's left knee increased rating claim on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Likewise, the Board finds that the Veteran raised the issue of TDIU during the appeal period; the AOJ subsequently awarded the Veteran TDIU for the periods of February 2, 2010, through September 30, 2010; December 1, 2010, through July 24, 2013; and for the period beginning September 1, 2014.  The Board has taken jurisdiction over the TDIU claim in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has characterized that issue as above in order to accurately reflect the TDIU benefits having already been awarded during the appeal.  

Furthermore, on appeal, the Veteran initially requested a Board hearing before a Veterans Law Judge; however, in a January 2016 correspondence, the Veteran withdrew that request for a hearing.  The Board will proceed with adjudication of the case at this time without a hearing, per the Veteran's request.  

Finally, as discussed further in the REMAND section, additional evidence has been submitted without a waiver since the last July 2015 supplemental statement of the case.  The Board has reviewed that evidence and finds that it is not pertinent to the earlier effective date claims on appeal herein decided at this time.  However, the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's initial claims of service connection for left knee, right wrist, right elbow, and scars of the left lateral thigh and left wrist were received by VA in a March 13, 2009 correspondence from the Veteran; there is no evidence of record to demonstrate that a claim for service connection of those disabilities was received prior to that date, which is well after one year after his discharge from service.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to March 13, 2009, for the awards of service connection for DJD and lateral instability of the left knee, degenerative changes of the right wrist and right elbow, and scars of the lateral left thigh and left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice to the Veteran respecting his claims of service connection in an April 2009 letter.  Furthermore, once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to the earlier effective date claims decided herein.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  While the Board acknowledges that it is remanding other issues at this time, as discussed below, for additional records as well as for a lack of a waiver of original jurisdiction of additional evidence, the Board finds that those records are not and would not be pertinent or otherwise helpful to the earlier effective date herein decided, as the critical question with that issue concerns the date of claim rather than medical findings.  As there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist as to the claim herein decided.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016).

Currently, the Veteran is assigned an effective date of March 13, 2009, for the awards of service connection for DJD and lateral instability of the left knee, degenerative changes of the right wrist and right elbow, and scars of the lateral left thigh and left wrist disabilities.  This corresponds to the date of receipt for the initial claims of service connection for those disabilities that the Veteran submitted in a correspondence received by VA on that date, referenced above.  That correspondence was received well after one year following the Veteran's discharge from active service.  

The Board has reviewed the file and there is no indication of any claim for service connection for DJD and lateral instability of the left knee, degenerative changes of the right wrist and right elbow, and scars of the lateral left thigh and left wrist received prior to March 13, 2009.  The Veteran's many statements of record confirm that he filed his claim with VA on March 13, 2009.  

The Veteran has not argued that he submitted a service connection claim for those disabilities prior to March 13, 2009.  Rather, on appeal, and particularly in his January 2010 notice of disagreement, the Veteran argued that he did not know that he could file a service connection claims for the impairments he sustained in an auto accident during service prior to March 2009.  He indicated that he believed that he should be assigned an effective date commencing from the date following his discharge from active service, as he sustained those disabilities as a result of his auto accident in service.  The Veteran made similar arguments in his July 2010 substantive appeal, as well as in other subsequent statements submitted during the appeal.  

The Board finds the Veteran's statements that he did not know he could file for service connected benefits are inaccurate.  In fact, the Veteran filed his initial claims of service connection for his right humerus and left femur disabilities in December 1965, and service connection has been in effect since December 7, 1965 for those disabilities.  Regardless of that fact, the Veteran has not pointed to any provision in the law that would allow VA to assign an effective date prior to his date of claim in this case.  

Accordingly, the Board must deny an effective date prior to March 13, 2009, for the awards of service connection for the Veteran's DJD and lateral instability of the left knee, degenerative changes of the right wrist and right elbow, and scars of the lateral left thigh and left wrist; such date corresponds to the date on which his claims of service connection were received by VA and is the earliest possible assignable effective date in this case.  See 38 C.F.R. §§ 3.102, 3.400.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to March 13, 2009, for the awards of service connection for DJD and lateral instability of the left knee, degenerative changes of the right wrist and right elbow, and scars of the lateral left thigh and left wrist is denied.


REMAND

The Board noted in December 2016 that additional relevant evidence, particularly VA treatment records, had been associated with the claims file since the last adjudication of the Veteran's claims on appeal in July 2015.  In a December 2016 letter, the Board requested that the Veteran waive jurisdiction over that new evidence of record respecting his claims.  The Veteran has not responded to that letter as of this time.  Consequently, the Board must assume that he does not wish to waive jurisdiction over that evidence and all of the above issues must be remanded so that the AOJ may address that evidence in the first instance.  

Notwithstanding the need to remand the claims as noted above, during the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran last underwent a VA examination of his right humerus, elbow, wrist and fifth metacarpal, and left femur and knee disabilities in July 2015.  The Board has reviewed those VA examinations, and those examinations do not appear to comport with the holding in Correia, particularly respecting testing of passive range of motion and range of motion in weightbearing and non-weightbearing.  Consequently, the Board finds those examinations are inadequate and a remand is necessary in order to obtain additional VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra.

The TDIU issue is intertwined with the above remanded claims and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA treatment records from the Lebanon VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any outstanding, pertinent private treatment that he may have had for his right humerus, elbow, wrist and fifth metacarpal, and left femur, knee, lateral thigh and wrist scars disabilities, as well as his claimed restless leg syndrome, left wrist and thumb disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right humerus, elbow, wrist and fifth metacarpal, and left femur and knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The right humerus, elbow, wrist and fifth metacarpal, and left femur and knee disabilities should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral restless leg syndrome, left wrist, and left thumb disorders; increased evaluations for right humerus, elbow, wrist and fifth metacarpal, and left femur, knee, lateral thigh and wrist scars disabilities; and, entitlement to TDIU prior to September 1, 2014; but excluding the periods of February 2, 2010, through September 30, 2010; and December 1, 2010, through July 24, 2013.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


